PER CURIAM: *
The attorney appointed to represent Sabina Luna Valdez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Valdez has filed a response. The record is insufficiently developed to allow eonsider-*431ation at this time of Valdez’s claims of ineffective assistance of counsel; such claims generally “cannot be resolved on direct appeal when [they have] not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted). Our independent review of the record, counsel’s brief, and Valdez’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Valdez’s motion for appointment of substitute counsel is DENIED. Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *431published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.